Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Claims 1-11 and 19-20 have been canceled.  Claims 12-18 are pending.

Response to Applicant Remarks
With regard to the rejections of claims 1-11 under 35 USC 101, the claims have been canceled and the rejections are deemed moot.
With regard to the rejections of claims 10, 11 and 19-20 under 35 USC 112(b), the claims have been canceled and the rejections are deemed moot.
With regard to the rejections of claims 1-5 and 11 under 35 USC 102(a) and of claims 6-8 and 9-10 under USC 103, the claims have been canceled and the rejections are deemed moot.

 Allowable Subject Matter
  Claims 12-18 are allowed.

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to 35 USC 101, claim 12 integrates the abstract ideas of risk mitigation and legal interactions into a practical application.  The recitation of capturing operator images, processing transactions, starting a timer, obtaining a second image, determining image match and account difference, flagging potential fraud and preventing the second transaction, use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
With regard to 35 USC 103, prior art was not found to specifically disclose capturing a first image of an operator at a transaction terminal at a start of a first transaction; processing the first transaction based on interactions between the operator and the transaction terminal using a first account; starting a timer upon completion of the first transaction; obtaining a second image of the operator at the transaction terminal or a different transaction terminal at a start of a second transaction; determining the second image matches the first image; identifying a second account associated with the second transaction; flagging the second transaction as potential fraud based on the determining, the identifying, and a current value of the timer; and preventing the second transaction from processing on the transaction terminal or the different transaction terminal based on the flagging.
Specifically, closest prior art found, Paliga (AU 2017/201198), discloses capturing a first image of an operator at a transaction terminal at a start of a first transaction; obtaining a second image of the operator...at a second transaction…determining the second image matches the first image; identifying a second account associated with the second transaction; flagging the second transaction as potential fraud based on the determining, the identifying, and a second time (page 7, lines 1-9, “…a video analytics system comprising a first database for storing searchable time-stamped transactional data indicative of activity within a monitored system; a second database for storing time-stamped video metadata; a correlation server for comparing the time-stamped transactional data with the time-stamped video metadata 5 to identify correlation events indicating potential activity of interest; and an output subsystem for reporting the correlation events from the correlation server.  a video analytics system comprising a first database for storing searchable time-stamped transactional data indicative of activity within a monitored system; a second database for storing time-stamped video metadata; a correlation server for comparing the time-stamped transactional data with the time-stamped video metadata 5 to identify correlation events indicating potential activity of interest; and an output subsystem for reporting the correlation events from the correlation server.”; page 15, lines 15-17, “…The Harvesting Detection Module 405 uses the data to see if the same person…does more than one transaction in a row using the same card reader, but different cards.”  
See also p. 16, lines 12-23, “Harvesting Detection Module Pseudo-Code (Person Based) (405):  
For Each VA (Video Analytics) Record 
If Person present THEN 
Search TS (Time Sensitive Data for corresponding transaction based on time in / out 
IF >1 record found AND card # different THEN 
create and store an incident report 
notify appropriate parties 
END IF 
END IF 
Next Record

However, Paliga discloses post-transaction analysis of video and transaction data, and therefore Paliga does not specifically disclose the real-time fraud prevention as recited: processing the first transaction based on interactions between the operator and the transaction terminal using a first account; starting a timer upon completion of the first transaction; flagging the second transaction as potential fraud based on … a current value of the timer; and preventing the second transaction from processing on the transaction terminal or the different transaction terminal based on the flagging.
Closest NPL, “There Really is a Way to Do That”, dated June 17, 2015, downloaded from https://www.marchnetworks.com/intelligent-ip-video-blog/there-really-is-a-way-to-do-that/ and attached as PDF file, discloses (See page 2, Scenario 2 and Solution, “Scenario 2: A thief has created multiple debit cards using stolen data he’s found online. He’s now using the cards at an ATM to withdraw money from other people’s accounts.  Intelligent Video Solution: Similar to the above solution, this bank can use its intelligent video to proactively search for instances of the same person making multiple withdrawals with different cards, which could signify theft. Again, the bank’s video surveillance captures images of all ATM transactions, while its video analytics detect when a person is standing at the machine. With a customized alert in place, the system compares transactions with video records, and automatically flags instances where the same person remained at the ATM and conducted multiple transactions with different cards. The system conveniently lists all these transactions in an easy-to-read report, helping security officials rapidly locate instances of cash harvesting.”
However, “There Really is a Way to Do That” discloses detecting the same person performing subsequent transactions based on detecting a same user remains standing at an ATM through a second transaction, but does not disclose flagging potential fraud based on a current value of a timer.  “There Really is a Way to Do That” therefore does not specifically disclose a real-time analysis to prevent fraudulent transactions, as recited, processing the first transaction based on interactions between the operator and the transaction terminal using a first account; starting a timer upon completion of the first transaction; flagging the second transaction as potential fraud based on … a current value of the timer; and preventing the second transaction from processing on the transaction terminal or the different transaction terminal based on the flagging.

 O’Reilly (US Publication 2014/0067679) discloses a start and end time of a transaction,  ([75], “…Each ATM 100 stores Transaction Data 102 every time a Card User 109 inserts their card and performs a transaction. Included within this Transaction Data is the identity (ID) of the person and the start and end time that the transaction took place.”), and further discloses a timer or other trigger associated with the background analyzer ([79], “…The Background Analyzer 205 can work off a timer or another trigger, which uses the Transaction Collector 201 to retrieve a certain number of transactions using API 115 from the Transaction Database 103. Using these transactions, and the start and stop time, and location, it asks the Video Collector 202 to retrieve the correct video stream from the Video Data 101 using API 114….”).  However, O’Reilly discloses only using the timer information to retrieve data for analysis, not that the timer information itself is considered in the flagging for potential fraud, as recited,  flagging the second transaction as potential fraud based on the determining, the identifying, and a current value of the timer.   
Scragg (US Publication 2011/0016052) discloses a fraud rule based on  a given user conducted multiple transactions within a given period of time ([55], “…24 and 48 hour activity totals may be entered…,” [40], “track individual events of a consumer account. Such events can include previous (i.e., …minutes since the last authorization (e.g., velocity)…”; Figure 4B, 625, minutes since last authorization).  Scragg therefore disclose timers and measuring time between transactions, and fraud rules based on multiple transactions within a given period of time (velocity).  However, Scragg dose not specifically disclose  flagging the second transaction as potential fraud based on the determining, the identifying, and a current value of the timer.  
No other prior art corrects the deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685